FREE WRITING PROSPECTUS FILED PURSUANT TO RULE 433 REGISTRATION FILE NUMBER: 333-171508-03 IMPORTANT NOTICE REGARDING THE CONDITIONS FOR THIS OFFERING OF ASSET-BACKED SECURITIES The securities offered by these materials are being offered when, as and if issued.In particular, you are advised that the offered securities, and the asset pool backing them, are subject to modification or revision (including, among other things, the possibility that one or more classes of securities may be split, combined or eliminated), at any time prior to issuance or availability of a final prospectus.As a result, you may commit to purchase securities that have characteristics that may change, and you are advised that all or a portion of the offered securities may not be issued that have the characteristics described in these materials.Our obligation to sell securities to you is conditioned on the offered securities and the underlying transaction having the characteristics described in these materials.If we determine that condition is not satisfied in any material respect, we will notify you, and neither the issuer nor any of the underwriters will have any obligation to you to deliver all or any portion of the securities which you have committed to purchase, and there will be no liability between us as a consequence of the non-delivery. STATEMENT REGARDING THIS FREE WRITING PROSPECTUS The depositor has filed a registration statement (including the prospectus) with the Securities and Exchange Commission (“SEC”) (SEC File No. 333-171508) for the offering to which this communication relates.Before you invest, you should read the prospectus in the registration statement and other documents the depositor has filed with the SEC for more complete information about the depositor, the issuing entity and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.Alternatively, the depositor or Goldman, Sachs & Co., Citigroup Global Markets Inc., Jefferies & Company, Inc., any other underwriter, or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll-free 1-866-471-2526 or by email to prospectus-ny@gs.com. IMPORTANT NOTICE RELATING TO AUTOMATICALLY GENERATED EMAIL DISCLAIMERS Any legends, disclaimers or other notices that may appear at the bottom of the email communication to which this free writing prospectus is attached relating to (1) these materials not constituting an offer (or a solicitation of an offer), (2) no representation that these materials are accurate or complete and may not be updated or (3) these materials possibly being confidential, are not applicable to these materials and should be disregarded.Such legends, disclaimers or other notices have been automatically generated as a result of these materials having been sent via Bloomberg or another system. Distribution of Loan Purpose Percentage of Number of Aggregate Mortgage Cut-off Date Cut-off Date Loan Purpose Loans Balance Balance Refinance 60 $ % Acquisition 16 Recapitalization 3 Total 79 $ % Distribution of Amortization Type (1) Percentage of Number of Aggregate Mortgage Cut-off Date Cut-off Date Amortization Type Loans Balance Balance Amortizing (30 Years) 36 $ % Amortizing (25 Years) 19 Amortizing (20.5 Years) 1 Amortizing (35.4 Years) 1 Amortizing (20 Years) 2 Amortizing (30.1 Years) 1 Amortizing (27 Years) 1 Interest Only, Then Amortizing (30 Years)(2) 13 Interest Only 4 Interest Only - ARD 1 Total 79 $ % (1)All of the mortgage loans will have balloon payments at maturity date. (2) Original partial interest only periods range from 2 to 60 months. Distribution of Cut-off Date Balances Percentage of Number of Aggregate Range of Cut-off Date Mortgage Cut-off Date Cut-off Date Balances ($) Loans Balance Balance 2,248,816 - 4,999,999 14 $ % 5,000,000 - 9,999,999 13 10,000,000 - 14,999,999 21 15,000,000 - 19,999,999 10 20,000,000 - 29,999,999 7 30,000,000 - 49,999,999 5 50,000,000 - 69,999,999 5 70,000,000 - 99,999,999 3 100,000,000 - 130,000,000 1 Total 79 $ % Min $ Max $ Average $ Page 1 Distribution of Debt Service Coverage Ratios Percentage of Number of Aggregate Range of Debt Service Mortgage Cut-off Date Cut-off Date Coverage Ratios (x) Loans Balance Balance 1.19 - 1.29 10 $ % 1.30 - 1.39 14 1.40 - 1.49 18 1.50 - 1.59 9 1.60 - 1.69 13 1.70 - 1.79 6 1.90 - 3.76 5 1.80 - 1.89 4 Total 79 $ % Min x Max x Weighted Average x Distribution of Mortgage Interest Rates Percentage of Number of Aggregate Range of Mortgage Mortgage Cut-off Date Cut-off Date Interest Rates (%) Loans Balance Balance 5.000 - 5.249 9 $ % 5.250 - 5.499 14 5.500 - 5.749 12 5.750 - 5.999 16 6.000 - 6.249 12 6.250 - 6.499 9 6.500 - 7.250 7 Total 79 $ % Min % Max % Weighted Average % Page 2 Distribution of Cut-off Date Loan-to-Value Ratios Percentage of Number of Aggregate Range of Cut-off Date Mortgage Cut-off Date Cut-off Date Loan-to-Value Ratios (%) Loans Balance Balance 32.7 - 44.9 1 $ % 45.0 - 49.9 3 50.0 - 54.9 4 55.0 - 59.9 9 60.0 - 64.9 18 65.0 - 69.9 23 70.0 - 75.4 21 Total 79 $ % Min % Max % Weighted Average % Distribution of Maturity Date Loan-to-Value Ratios(1) Percentage of Number of Aggregate Range of Maturity Date Mortgage Cut-off Date Cut-off Date Loan-to-Value Ratios (%) Loans Balance Balance 32.7 - 39.9 1 $ % 40.0 - 44.9 4 45.0 - 49.9 12 50.0 - 54.9 23 55.0 - 59.9 19 60.0 - 64.9 15 65.0 - 67.3 5 Total 79 $ % Min % Max % Weighted Average % (1) Maturity Date Loan-to-Value Ratio is calculated on the basis of the "as stabilized" appraised value for 5 of the mortgage loans. Page 3 Distribution of Original Terms to Maturity Percentage of Number of Aggregate Original Mortgage Cut-off Date Cut-off Date Terms to Maturity (mos) Loans Balance Balance 60 11 $ % 61 - 120 66 121 - 144 2 Total 79 $ % Min 60 months Max 144 months Weighted Average 112 months Distribution of Remaining Terms to Maturity Percentage of Number of Aggregate Range of Remaining Mortgage Cut-off Date Cut-off Date Terms to Maturity (mos) Loans Balance Balance 49 - 60 12 $ % 61 - 119 67 Total 79 $ % Min 49 months Max 119 months Weighted Average 104 months Page 4 Distribution of Original Amortization Terms(1) Percentage of Number of Aggregate Range of Original Amortization Mortgage Cut-off Date Cut-off Date Terms (mos) Loans Balance Balance Interest Only 5 $ % 240 - 300 24 301 - 425 50 Total 79 $ % Min 240 months Max 425 months Weighted Average 338 months (1) All of the mortgage loans will have balloon payments at maturity date. Distribution of Remaining Amortization Terms(1) Percentage of Number of Aggregate Range of Remaining Amortization Mortgage Cut-off Date Cut-off Date Terms (mos) Loans Balance Balance Interest Only 5 $ % 230 - 300 24 301 - 361 50 Total 79 $ % Min 230 months Max 361 months Weighted Average 333 months (1) All of the mortgage loans will have balloon payments at maturity date. Page 5 Distribution of Original Partial Interest Only Periods Percentage of Number of Aggregate Original Partial Interest Only Mortgage Cut-off Date Cut-off Date Periods (mos) Loans Balance Balance 2 - 24 9 $ % 25 - 36 3 $ % 37 - 60 1 $ % Distribution of Prepayment Provisions Percentage of Number of Aggregate Mortgage Cut-off Date Cut-off Date Prepayment Provisions Loans Balance Balance Defeasance 66 $ % Yield Maintenance 11 Defeasance or Declining Fee 1 Defeasance or Yield Maintenance 1 Total 79 $ % Page 6 Distribution of Debt Yields on Underwritten Net Operating Income Range of Debt Yields on Underwritten Net Operating Income (%) Number of Mortgage Loans Cut-off Date Balance Percentage of Aggregate Cut-off Date Balance 8.8 - 9.9 13 $ % 10.0- 10.9 16 11.0- 11.9 17 12.0- 12.9 8 13.0- 13.9 14 14.0- 14.9 3 15.0- 21.4 8 Total 79 $ % Min % Max % Weighted Average % Distribution of Debt Yields on Underwritten Net Cash Flow Percentage of Number of Aggregate Range of Debt Yields on Mortgage Cut-off Date Cut-off Date Underwritten Net Cash Flow (%) Loans Balance Balance 8.6 - 9.9 24 $ % 10.0- 10.9 19 11.0- 11.9 13 12.0- 12.9 12 13.0- 13.9 5 14.0- 19.5 6 Total 79 $ % Min % Max % Weighted Average % Page 7 Distribution of Lockbox Types Percentage of Number of Aggregate Mortgage Cut-off Date Cut-off Date Lockbox Type Loans Balance Balance Hard 43 $ % Soft 13 Springing 22 None 1 Total 79 $ % Distribution of Escrows Percentage of Number of Aggregate Mortgage Cut-off Date Cut-off Date Escrow Type Loans Balance Balance Replacement Reserves(1) 68 $ % Real Estate Tax 74 $ % Insurance 63 $ % TI/LC(2) 31 $ % (1) Includes mortgage loans with FF&E reserves. (2) Percentage of total office, retail, mixed use and industrial properties only. Page 8 Distribution of Property Types Percentage of Number of Aggregate Mortgaged Cut-off Date Cut-off Date Property Types Properties Balance Balance Retail 75 $ % Office 15 Industrial 27 Multifamily 11 Hospitality 10 Mixed Use 6 Self Storage 15 Manufactured Housing 15 Ground Leased Land 1 Total $ % Page 9 Geographic Distribution Percentage of Number of Aggregate Geographic Distribution Mortgaged Cut-off Date Cut-off Date Property State Properties Balance Balance Washington 3 $ % Florida 18 New York 10 California 13 District of Columbia 1 Pennsylvania 10 Ohio 16 Illinois 8 Michigan 8 Oklahoma 2 Virginia 6 Georgia 4 Connecticut 3 North Carolina 7 Arizona 4 Colorado 4 Utah 1 Texas 9 Alaska 4 Indiana 3 Kansas 2 South Carolina 1 Idaho 3 Minnesota 2 New Jersey 2 Maryland 3 Delaware 1 Massachusetts 1 Kentucky 2 New Mexico 1 Missouri 8 Nebraska 2 Louisiana 4 Mississippi 3 Wisconsin 3 Alabama 2 Tennessee 1 Total $ % Page 10
